UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1629


NATHANIEL M. COSTLEY, SR.,

                    Plaintiff - Appellant,

             v.

COMISSIONER, SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-00179-ELH)


Submitted: November 25, 2019                                Decided: December 17, 2019


Before WILKINSON, NIEMEYER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel M. Costley, Sr., Appellant Pro Se. Lindsay Nicole Norris, Special Assistant
United States Attorney, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel M. Costley, Sr., appeals the district court’s orders adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

his application for disability insurance benefits. He also appeals from the district court’s

order construing his late-filed objections as a Fed. R. Civ. P. 59(e) motion and denying that

motion. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Costley’s claims, and the ALJ’s factual findings are

supported by substantial evidence. Moreover, we find no abuse of discretion by the district

                                             2
court in construing Costley’s late-filed objections as a Rule 59(e) motion and, after

consideration of the arguments presented, in denying the motion. Accordingly, we affirm

the district court’s judgment upholding the denial of Costley’s application for disability

insurance benefits and denying his motion for reconsideration of that order. See Costley v.

Comm’r, Soc. Sec., No. 1:18-cv-00179-ELH (D. Md. Oct. 16, 2018 & May 9, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3